Continuation Sheet
Continuation of 12. because: It remains the Examiner’s position that the claims are unpatentable for reasons previously of record in the final office action.

Response to Applicant’s Arguments
Applicant’s arguments in the response filed March 1, 2021 regarding the rejections of record have been carefully considered but are deemed unpersuasive.
Applicant argues that a composite molding of plastic and a thermoformable paint laminate as claimed are not the same the thing.  Applicant further argues that Pudleiner teaches that the thermoplastic layer B) is not introduced as a component of the composite molding of plastic until “A) [the] thermoplastically formable, heat-resistance composite film having A1) a carrier film of a thermoplastic resin and A2) a layer of heat-resistance soft touch coating on one side of the film” is “laid in a mold, the soft touch lying against the wall of the mold, and back-injected, back-cast or back-pressed on the reverse with a thermoplastic”; as such, Applicant argues that Pudleiner discloses a film having two layers, including “A1) a carrier film of a thermoplastic resin and A2) a layer of a heat resistance soft touch coating on one side of the carrier film (A1).”  Applicant argues the two-layer composite film of Pudleiner is in stark contrast to the present claims, which requires multiple layers for the thermoformable paint laminate. 
While the thermoplastic layer B) of Pudleiner is back-injected, back-cast, or back-pressed on the carrier film, it would still be layer in the composite laminate of Pudleiner.  Furthermore, as the layers are made of thermoplastic, they would still be capable (to a degree) of being melted 
Applicant argues that the carrier layer described in the Examples of Pudleiner include translucent film and that Pudleiner describes that if a pigment is to be used it is put into the soft-touch layer A2.  Applicant further argues that there would be no reason in Pudleiner to include a pigment in the carrier film A1 therein if the pigment is included as a component of the soft-touch layer A2.
Gidcumb is relied upon to teach including a pigment in the base coat layer of Pudleiner.  Additionally, nowhere does Pudleiner state that the base coat layer could not include a pigment nor does it state that the base coat layer has to be clear.  While the examples of Pudleiner uses translucent films as the base coat layer, this does not limit what Pudleiner broadly teaches nor does it limit the base coat layer of Pudleiner to only be translucent.  Furthermore, the Examienr would like to note that a film being translucent does not negate it from having color.  As such, Applicant’s arguments are deemed unpersuasive.
Applicant argues that Gidcumb fails to disclose use of a film including a base coat layer comprising one or more colour and/or effect-imparting pigments in the context of a thermoformable film laminate but rather, Gidcumb discloses use of a base coat in the context of solution application to the exterior portion of a vehicle followed by subsequent steps of curing the base coat to the vehicle and applying a low-gloss clear coat and then curing it.
While Gidcumb may disclose a different mode of operation, it is still relevant for its teaching to the desirability to include a pigment in the base coat in order to obtain a desired color or appearance of the composite film.  As such, Applicant’s arguments are deemed unpersuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
April 4, 2021
/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788